Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Amended claims filed on 2/17/2022 have been examined.  Claims 1, 12, 22, 26-27, and 29 have been amended. No claims have been cancelled. Claims 1-29 are pending. 

Response to Arguments/Amendments

Applicant argues Mehra appears to operate in software, and thus does not perform the recited action within the host interface circuitry.  As explained in the previous Office action, Mehra discloses “[t]he general purpose network device 1204 includes hardware 240 comprising a set of one or more processor(s) 242 (which are often COTS processors) and network interface controller(s) 1244 (NICs; also known as network interface cards) (which include physical Nis 1246), as well as non-transitory machine readable storage media 1248 having stored therein software 1250” (para. 186).  Hence, the processor in the NIC circuitry runs the software to perform the actions as disclosed in the method.  

In addition, regarding the 103 rejections, the applicant argues the references appear to operate in software, and thus do not appear to teach performing actions before the incoming traffic reaches a CPU of the computing platform.   As an inbound interface for receiving data from a mesh network node” (para. 7, liens 1-3).  In addition, Garg discloses “[t]hese functions described above can be implemented in digital electronic circuitry, in computer software, hardware, or firmware” (para. 176, lines 1-3). 

As the applicant has amend independent claims 1 and 26,  the following rejections are new grounds of rejections necessitated by the amendment filed on 2/17/2022.

Claim Rejections - 35 U.S.C. 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.  

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 1, 3, 5, 10, 12, 15, 20, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Garg et al. (USPub: 2018/0123950, hereinafter referred to as Garg) in view of Riddle (USPub: 2009/0161547, hereinafter referred to as Riddle) and Senarath et al. (USPub: 2016/0359782, hereinafter referred to as Senarath).

Regarding claim 1, Garg discloses a fabric interface to communicatively couple a compute node to a network (FIG. 2, para. 7, lines 1-3, wherein the inbound interface of a mesh gateway node is a fabric interface) comprising:
an ingress port to receive incoming network traffic (para. 7 lines 1-3, wherein the inbound interface for receiving data is the ingress port).
inspect packets of the incoming network traffic (para. 7, lines1-3 and para. 80, lines 6-7, wherein the mesh gateway interface receiving data and the data are determined (i.e., inspected)).
Although Garg discloses everything as applied above, Garg does not explicitly disclose a host interface to forward the incoming network traffic to a host via a local peripheral component interconnect express (PCle) bus. However, this concept is well known in the art as disclosed by Riddle.  In the same field of endeavor, Riddle discloses 
a host interface to forward the incoming network traffic to a host via a local peripheral component interconnect express (PCle) bus (para. 33, lines 1-3, para. 64, lines 16-2, and 15-20, wherein interface is used to forward data via PCI); and the data processing also performs 
if a queue depth of a queue for VNF exceeds a threshold (para. 80, lines 4-7, wherein a queue exceeds a threshold, an amore actions are performed).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Riddle’s method into Garg’s invention. One of ordinary skill in the art would have been motivated  “to efficient compression processing in system architectures including a control plane and a data plane” (para. 37, lines 2-4). 
Hence, Garg and Riddle disclose 
if a queue depth of a queue for the VNF exceeds a threshold (Riddle’s para. 80, lines 4-7, wherein a queue exceeds a threshold, an amore actions are performed), drop packets determined to be low-priority packets (Garg’s para. 173, lines 1-7 and para. 78, lines 8-14, wherein the processor units to decide whether to drop or forward the packet based on the priority of the packets).
Although Garg and Riddle disclose everything as applied above, Garg and Riddle do not explicitly disclose circuitry to. before the incoming traffic reaches a central processor unit (CPU) of the compute node: detect an overload condition on incoming network traffic directed to a virtual network function (VNF) hosted on the compute node. However, this concept is well known in the art as disclosed by Senarath.  In the same field of endeavor, Senarath discloses 
circuitry within the fabric interface to, before the incoming network traffic reaches a central processor unit (CPU) of the compute node; 
detect an overload condition on incoming network traffic directed to a virtual network function (VNF) hosted on the compute node (para. 89, lines 4-
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Senarath’s method into Garg and Riddle’s invention. One of ordinary skill in the art would have been motivated “for virtual infrastructure management between operator networks” (para. 2, lines 3-4).

Regarding claim 3, Garg, Riddle and Senarath disclose everything as applied above. Garg further discloses 
wherein the circuitry includes a hardware intellectual property (IP) block (para. 178, lines 3-6, wherein the ASIC is a hardware Intellectual property block).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Senarath’s method into Garg and Riddle’s invention. One of ordinary skill in the art would have been motivated “for operating a network having data-plane/control plane separated network functions” (para. 6, lines 2-3).

Regarding claim 5, Garg, Riddle and Senarath disclose everything as applied above. Garg further discloses 
comprising a packet dispatcher to dispatch known high priority packets to the host (para. 78, lines 11-14, therein the module to perform the forwarding function is a packet dispatcher).


Regarding claim 10, Garg, Riddle and Senarath disclose everything as applied above. Garg further discloses 
comprising a load balancer to load balance high priority packets to a plurality of cores on the host (para. 150, lines 3-8 and para. 173, lines 5-7, wherein the virtual network function with load balancing performed by multiple cores).  
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Senarath’s method into Garg and Riddle’s invention. One of ordinary skill in the art would have been motivated “for operating a network having data-plane/control plane separated network functions” (para. 6, lines 2-3).

Regarding claims 12, 15, and 20, they are substantially the same as claims 1, 5, and 10, except claims 12, 15, and 20 are in non-transitory storage mediums claim format. Garg further disclose the features and applications can be implemented as software process that recorded in non-transitory storage mediums (para. 173, lines 
	
Regarding claims 22 and 24, they are substantially the same as claims 1 and 5, except claims 22 and 24 are in computing apparatus claim format. Garg further disclose the features and applications are implemented in a network node (FIG. 2), which has interface and processing core (FIG. 2 and para. 173, lines 5-7). Because the same reasoning applies, claims 22 and 24 are rejected under the same reasoning as claims 1 and 5. 

Claims 2 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Garg in view of Riddle and Senarath as applied to claims 1 and 12 above, and further in view of Dudzinski et al. (USPub: 2016/0381585, hereinafter referred to as Dudzinski) 

Regarding claim 2, Garg, Riddle and Senarath disclose everything as applied above. Garg, Riddle and Senarath do not explicitly disclose comprising a counter to count dropped low priority packets.  However, this concept is well known in the art as disclosed by Dudzinski. In the same field of endeavor, Dudzinski discloses 
comprising a counter to count dropped low priority packets (para. 46, lines 21-23, wherein the number of dropped packets in the counter to count the dropped low priority packets).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Dudzinski’s 

Regarding claim 13, it is substantially the same as claim 2, except claim 13 is in a non-transitory storage mediums claim format. Because the same reasoning applies, claim 13 is rejected under the same reasoning as claim 2. 

Claims 4, 14, and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Garg in view of Riddle and Senarath as applied to claims 1, 12 and 22 above, and further in view of Casey (USPub: 2009/0163223, hereinafter referred to as Casey) 

Regarding claim 4, Garg, Riddle and Senarath disclose everything as applied above. Garg, Riddle and Senarath do not explicitly disclose comprising an overload protection controller to apply hysteresis to the traffic to smooth overload handling. However, this concept is well known in the art as disclosed by Casey. In the same field of endeavor, Casey discloses 
comprising an overload protection controller to apply hysteresis to the traffic to smooth overload handling (para. 6, lines 9-11 and para. 12, lines 4-8, wherein the hysteresis is used for handling the load balancing)
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Casey’s method into Garg, Riddle and Senarath’s invention. One of ordinary skill in the art would 

Regarding claim 14, it is substantially the same as claim 4, except claim 14 is in a non-transitory storage mediums claim format. Because the same reasoning applies, claim 14 is rejected under the same reasoning as claim 4. 

Regarding claim 23, it is substantially the same as claim 4, except claim 23 is in a computing apparatus claim format. Because the same reasoning applies, claim 23 is rejected under the same reasoning as claim 4. 

Claims 6-9 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over Garg in view of Riddle and Senarath as applied to claims 1 and 12 above, and further in view of Cartmell et al. (USPub: 2014/0341109, hereinafter referred to as Cartmell) 

Regarding claim 6, Garg, Riddle and Senarath disclose everything as applied above. Garg, Riddle and Senarath do not explicitly disclose comprises a virtual network function (VNF) overload protector comprising a VNF policy table. However, this concept is well known in the art as disclosed by Cartmell. In the same field of endeavor, Cartmell discloses 
comprising a virtual network function (VNF) overload protector comprising a VNF policy table (para. 956, lines 3-7,  para. 926, lines 1-3, and para. 936, lines 7-8, wherein the routing table is a VNF policy table).  
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Cartmell’s method into Garg, Riddle and Senarath’s invention. One of ordinary skill in the art would have been motivated “for improved performance and reduced size/cost/energy consumption” (para. 221, lines 4-5).
Hence, Garg, Riddle, Senarath and Cartmell disclose
comprising a virtual network function (VNF) overload protector comprising a VNF policy table comprising logic for assigning a first class of packets as high priority based on a first VN F attribute, and a second class of packets as low priority based on a second VNF attribute (Cartmell’s para. 956, lines 3-7, para. 926, lines 1-3, para. 936, lines 7-8, and Garg’s para. 78, lines 8-14).

Regarding claim 7, Garg, Riddle and Senarath disclose everything as applied above. Garg, Riddle and Senarath do not explicitly disclose comprising a virtual interface overload protector comprising a virtual interface policy table. However, this concept is well known in the art as disclosed by Cartmell. In the same field of endeavor, Cartmell discloses 
comprising a virtual interface overload protector comprising a virtual interface policy table (para. 956, lines 3-7,  para. 926, lines 1-3, and para. 936, lines 7-8, wherein the routing table is a virtual interface policy table).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Cartmell’s method into Garg, Riddle and Senarath’s invention. One of ordinary skill in the art would have been motivated “for improved performance and reduced size/cost/energy consumption” (para. 221, lines 4-5).
Hence, Garg, Riddle, Senarath and Cartmell disclose 
comprising a virtual interface overload protector comprising a virtual interface policy table comprising logic for assigning a first class of packets as high priority based on a first virtual interface attribute, and a second class of packets as low priority based on a second virtual interface attribute (Cartmell’s para. 956, lines 3-7, para. 926, lines 1-3, para. 936, lines 7-8, and Garg’s para. 78, lines 8-14).

Regarding claim 8, Garg, Riddle and Senarath disclose everything as applied above. Garg, Riddle and Senarath do not explicitly disclose comprising a protocol overload protector comprising a protocol policy table. However, this concept is well known in the art as disclosed by Cartmell. In the same field of endeavor, Cartmell discloses 
comprising a protocol overload protector comprising a protocol policy table (para. 956, lines 3-7, and para. 926, lines 1-3, wherein the routing table is a protocol policy table).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Cartmell’s method into Garg, Riddle and Senarath’s invention. One of ordinary skill in the art would have been motivated “for improved performance and reduced size/cost/energy consumption” (para. 221, lines 4-5).
Hence, Garg, Riddle, Senarath and Cartmell disclose
comprising a protocol overload protector comprising a protocol policy table comprising logic for assigning a first class of packets as high priority based on a first protocol attribute, and a second class of packets as low priority based on a second protocol attribute (Cartmell’s para. 956, lines 3-7, para. 926, lines 1-3, and Garg’s para. 78, lines 8-14).

Regarding claim 9, Garg, Riddle and Senarath disclose everything as applied above. Garg, Riddle and Senarath do not explicitly disclose comprising a traffic class overload protector comprising a traffic class table. However, this concept is well known in the art as disclosed by Cartmell. In the same field of endeavor, Cartmell discloses
comprising a traffic class overload protector comprising a traffic class table (para. 956, lines 3-7, and para. 586, wherein TABLE 5 is a traffic class table).

Hence, Garg, Riddle, Senarath and Cartmell disclose
comprising a traffic class overload protector comprising a traffic class table comprising logic for assigning a first class of packets as high priority based on a first traffic class, and a second class of packets as low priority based on a second traffic class (Cartmell’s para. 956, lines 3-7, para. 586, and Garg’s para. 78, lines 8-14).

Regarding claims 16-19, they are substantially the same as claims 6-9, except claims 16-19 are in non-transitory storage mediums claim format. Because the same reasoning applies, claims 16-19 are rejected under the same reasoning as claims 6-9. 

Claims 11 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Garg in view of Riddle and Senarath as applied to claims 1 and 12 above, and further in view of Levy et al. (USPat: 7,586,918, hereinafter referred to as Levy) 

Regarding claim 11, Garg, Riddle and Senarath disclose everything as applied above. Garg, Riddle and Senarath do not explicitly disclose comprising a weighted . However, this concept is well known in the art as disclosed by Levy. In the same field of endeavor, Levy discloses 
comprising a weighted random early detection (WRED) module to mark high priority packets for further inspection by the host (col. 2, lines 51-57, wherein the WRED method is used to handle the priority packets).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Levy’s method into Garg, Riddle and Senarath’s invention. One of ordinary skill in the art would have been motivated to “provide[s] a technique for multilink encapsulating and fragmenting packets to reduce delay” (col. 1, lines 43-45). 

Regarding claim 21, it is substantially the same as claim11, except claim 21 is in a non-transitory storage mediums claim format. Because the same reasoning applies, claim 21 is rejected under the same reasoning as claim 1. 

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Garg in view of Riddle and Senarath as applied to claim 22 above, and further in view of Bansal et al. (USPub: 2004/0264500, hereinafter referred to as Bansal) and Cartmell.

Regarding claim 25, Garg, Riddle and Senarath disclose everything as applied above. Garg, Riddle and Senarath do not explicitly disclose comprising a decision  
wherein the circuitry further comprises circuitry to provide decision tree (para. 32, lines 1-3).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Bansal’s method into Garg, Riddle and Senarath’s invention. One of ordinary skill in the art would have been motivated to “so that the QoS and performance of the scheduler is enhanced especially under changing channel conditions” (para. 24, lines 9-11),
Although Garg, Riddle, Senarath and Bansal disclose everything as applied above, Garg, Riddle, Senarath and Bansal do not explicitly provision a VNF policy table. However, this concept is well known in the art as disclosed by Cartmell. In the same field of endeavor, Cartmell discloses 
provision a VNF policy table (para. 956, lines 3-7,  para. 926, lines 1-3, and para. 936, lines 7-8, wherein the routing table is a VNF policy table).  
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Cartmell’s method into Garg, Riddle, Senarath, Bansal’s invention. One of ordinary skill in the art would have been motivated “for improved performance and reduced size/cost/energy consumption” (para. 221, lines 4-5).
Hence, Garg, Riddle, Senarath and Cartmell disclose the decision tree to: 
provision a VNF policy table to assign a first class of packets as high priority based on a first VNF attribute, and a second class of packets as low priority based on a second VNF attribute (Cartmell’s para. 956, lines 3-7, para. 926, lines 1-3, para. 936, lines 7-8, and Garg’s para. 78, lines 8-14); 
provision a virtual interface policy table and assign a first class of packets as high priority based on a first virtual interface attribute, and a second class of packets as low priority based on a second virtual interface attribute (Cartmell’s para. 956, lines 3-7, para. 926, lines 1-3, para. 936, lines 7-8, and Garg’s para. 78, lines 8-14); 
provision a policy table and assign a first class of packets as high priority based on a first protocol attribute, and a second class of packets as low priority based on a second protocol attribute (Cartmell’s para. 956, lines 3-7, para. 926, lines 1-3, para. 936, lines 7-8, and Garg’s para. 78, lines 8-14); and 
provision a traffic class table and a first class of packets as high priority based on a first traffic class, and a second class of packets as low priority based on a second traffic class (Cartmell’s para. 956, lines 3-7, para. 586, and Garg’s para. 78, lines 8-14).

Claims 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Mehra in view of Yamada et al. (USPub: 2011/0176554, hereinafter referred to as Yamada). 

Regarding claim 26,  Mehra discloses
a network interface card (NIC) (para. 186, lines 1-4, where the NIC is used for the network device for the communication), comprising circuitry to receive and queue an incoming network packet on an ingress interface of the NIC (para. 186, lines 20-22, where the hardware is the circuitry,  para. 43, lines 5-8, where the queue is the incoming, para. 95, lines 10-11, where the network devices act as ingress and egress points for the network),  wherein the incoming network packet directed to one of a plurality of virtual network functions (VNFs) (para. 34, lines 4-6 and para. 4, lines 3-5, wherein the network devices provide a plurality of network functions and the VNFs are performed for such functions).
Although Mehra discloses everything as applied above, Mehra does not explicitly disclose to drop the incoming network packet based on a queue depth of the one VNP.  However, this concept is well known in the art as disclosed by Yamada.  In the same field of endeavor, Yamada discloses 
to drop the incoming network packet based on a queue depth of the one VNP (para. 58, lines 1-4, wherein the dropping received packet based on the queue length).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Yamada’s method into Mehra’s invention. One of ordinary skill in the art would have been motivated “to provide a unique packet drop control in a packet relay apparatus adopting a multi-stage queue structure” (para. 17, lines 2-4).

Regarding claim 27, Mehra and Yamada disclose everything as applied above.  Mehra further discloses 
wherein the circuitry is further to compute a load of the one VNF (para. 101, lines 29-33, wherein the VNF is the forwarding VNF which is based on the load balancing scheme, it means it needs to compute the load of the VNF).  
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Yamada’s method into Mehra’s invention. One of ordinary skill in the art would have been motivated “to provide a unique packet drop control in a packet relay apparatus adopting a multi-stage queue structure” (para. 17, lines 2-4).

Regarding claim 28, Mehra and Yamada disclose everything as applied above.  Mehra further discloses 
wherein the circuitry is further to maintain a policy table for the plurality of VNFs (para. 124, lines 1-5, wherein the forwarding table is the policy table for VNFs).
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Yamada’s method into Mehra’s invention. One of ordinary skill in the art would have been motivated “to provide a unique packet drop control in a packet relay apparatus adopting a multi-stage queue structure” (para. 17, lines 2-4).

Regarding claim 29, Mehra and Yamada disclose everything as applied above. Mehra and Yamada further discloses 
wherein the queue depth of the one VNP is a reported queue length (Mehra’s para. 93, lines 5-7, and Yamada’s para. 58, lines 1-4, wherein the queue length is an element of the VNE). 
It would have been obvious to one of ordinary skill in the art before the effective filing data of the applicant’s claimed invention to include Yamada’s method into Mehra’s invention. One of ordinary skill in the art would have been motivated “to provide a unique packet drop control in a packet relay apparatus adopting a multi-stage queue structure” (para. 17, lines 2-4).

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/A.L./
Examiner, Art Unit 2465

/WALTER J DIVITO/Primary Examiner, Art Unit 2419